74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kenneth Martin WALLS, Plaintiff-Appellant,v.HAMILTON BEACH/PROCTOR-SILEX, Incorporated;  Marvin Hill;Author Fish;  Lynn Phillips;  T.E. Ross, Doctor;Kathrine Dail;  Joe Beach, Defendants-Appellees.
No. 95-7365.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

Kenneth Martin Walls, Appellant Pro Se.  Randall David Avram, Douglas G. Brehm, HUNTON & WILLIAMS, Raleigh, North Carolina;  Jane Ray Garvey, Michael F. Easley, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.*  Walls v. Hamilton Beach/Proctor-Silex, Inc., No. CA94-336-CV-3 (M.D.N.C. Aug. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. Sec. 636(c) (1988)